t c no united_states tax_court edward f murphy petitioner v commissioner of internal revenue respondent docket no 10239-03l filed date p asks us to review a determination by r’s settlement officer so that r may proceed with collection by levy of p’s unpaid tax_liability for p claims that the so abused her discretion by rejecting p’s offer_in_compromise based alternatively on doubt as to collectibility and the promotion of effective tax_administration and improperly and prematurely concluding p’s hearing r objects to p’s testimony as to reasons he did not pay his tax_liabilities as they came due and the so’s testimony as to entries in her case activity notes and certain aspects of her handling of the case held p’s testimony is excluded held further so’s testimony is admitted as to meaning of notations and abbreviations in her case activity report the remainder of her testimony is excluded held further so did not err in rejecting offer_in_compromise based alternatively on doubt as to collectibility and effective tax_administration held further so did not err in concluding hearing following p’s failures to meet various due dates including due_date for revised offer_in_compromise held further there were no improprieties in so’s actions or hearing procedures held further so did not abuse her discretion in determining that r may proceed by levy to collect p’s unpaid tax_liability for timothy j burke for petitioner nina p ching and maureen t o’brien for respondent halpern judge this case is before the court to review a determination made by one of respondent’s appeals officers that respondent may proceed to collect by levy unpaid taxes with respect to petitioner’s tax_year we review the determination pursuant to sec_6330 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar findings_of_fact some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner resided in quincy massachusetts at the time the petition was filed on date respondent issued to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing the notice pertains to petitioner’s unpaid federal_income_tax for in the amount of dollar_figure the unpaid tax by letter dated date petitioner’s representative timothy j burke esq submitted an internal_revenue_service irs form request for a collection_due_process_hearing to the irs on petitioner’s behalf on an attachment to the form petitioner asserts it is in the best interest of the government and the taxpayer that an offer_in_compromise be entered into petitioner raised no other issue on the form or during the subsequent hearing accorded him the sec_6330 hearing or sometimes the hearing on or about date an appeals official settlement officer lisa boudreau was assigned to petitioner’s case on date ms boudreau sent mr burke a letter scheduling a meeting for date at mr burke’s request that meeting was rescheduled for date the october meeting ms boudreau and mr burke but not petitioner attended the october meeting at the meeting mr burke submitted to ms boudreau certain collection information statements that had been requested by her and an irs form_656 offer_in_compromise by the form_656 petitioner proposed to compromise his unpaid income_tax liabilities from through later limited to through since the period of limitations on collection for and had run petitioner’s unpaid income_tax liabilities for through the liability total dollar_figure petitioner offered to pay dollar_figure in compromise of the liability sometimes the offer or the offer_in_compromise such amount to be paid within months of acceptance of the offer petitioner checked boxes on the form_656 justifying the offer by reason of both doubt as to collectibility ie he had insufficient assets and income to pay the full liability and effective tax_administration ie he had sufficient assets to pay the full liability but due to his exceptional circumstances requiring full payment would cause an economic hardship or would be unfair and inequitable in the portion of the form requesting an explanation of circumstances affecting the taxpayer’s ability to fully pay the amount due petitioner stated please see attached no attachment accompanies the copy of the form stipulated by the parties during the october meeting ms boudreau asked mr burke about the exceptional circumstances claimed by petitioner mr burke responded that petitioner was ill but he would not disclose the nature of the illness citing petitioner’s wish on that point ms boudreau advised mr burke that unless petitioner disclosed the circumstances of his illness she would be unable to consider the illness mr burke said that he understood and had told his client that already among other things mr burke did tell ms boudreau that petitioner was an insurance salesman owed money on credit cards owed about dollar_figure to the commonwealth of massachusetts and was divorced with his ex-wife receiving residual payments from insurance contracts that petitioner had sold ms boudreau concluded the october meeting by requesting that petitioner submit by date additional information and documents necessary for her to review the offer_in_compromise petitioner missed that due_date indeed following the october meeting and through date petitioner repeatedly missed due dates that either ms boudreau or mr burke himself had set for submitting information necessary for ms boudreau to review the offer_in_compromise on one occasion during that period due to petitioner’s failure to meet submission due dates ms boudreau closed petitioner’s case and concluded that she should sustain the proposed levy action she decided to reopen the case only after petitioner belatedly complied with a request for certain information by letter dated date petitioner provided to ms boudreau the last of the information necessary for her to review the offer_in_compromise by date ms boudreau had reviewed the offer_in_compromise and supporting information submitted by petitioner and had concluded that the offer was too low by letter dated date the march letter ms boudreau informed mr burke that an acceptable offer_in_compromise would have to be of at least dollar_figure she enclosed copies of the income expense and asset equity tables that she used to compute that amount based principally on information provided by petitioner ms boudreau calculated petitioner’s total monthly income to be dollar_figure dollar_figure of net business income and dollar_figure of pension income and his necessary monthly living_expenses to be dollar_figure with a difference of dollar_figure ms boudreau multiplied the difference times to determine the amount petitioner could pay over months viz dollar_figure also based principally on information provided by petitioner ms boudreau calculated petitioner’s net realizable equity to be dollar_figure the sum that petitioner could pay over months dollar_figure and his net realizable equity dollar_figure is dollar_figure the amount ms boudreau had identified as an acceptable offer_in_compromise ms boudreau invited petitioner to submit an amended offer_in_compromise in the amount of dollar_figure by date in response to the march letter mr burke telephoned ms boudreau on date and agreed to amend the offer_in_compromise by date no amended offer was received by that date on date mr burke telephoned ms boudreau and reported that petitioner was in the hospital he also told ms boudreau that no later than date he would submit a copy of petitioner’ sec_2002 federal_income_tax return the return which had become due and was necessary to process any offer_in_compromise date passed without ms boudreau’s receiving either the return or an amended offer_in_compromise on thursday date she called mr burke and left a voice message directing him to return her call on monday date mr burke called as requested he reported that petitioner was out of the hospital although he remained ill and continued to prohibit mr burke from disclosing the nature of his illness mr burke also reported that he would meet with petitioner later that week and contact ms boudreau by date neither mr burke nor petitioner contacted ms boudreau by date on date ms boudreau noted in her case activity record that the deadline set for date as well as previous deadlines had been missed she also noted that no viable collection alternative had been proposed and she had decided that respondent’s proposed collection action should stand on date ms boudreau submitted an irs form 5402-c appeals transmittal and case memo to her supervisor recommending that the proposed collection action stand in an attachment to the form 5402-c the attachment ms boudreau states that she has verified that all legal and administrative requirements that needed to be satisfied with respect to collection by levy had been satisfied she describes petitioner’s offer to compromise the liability approximately dollar_figure for dollar_figure she states that the offer was submitted on the alternative grounds of effective tax_administration and doubt as to collectibility she concludes that because she is prohibited from accepting an offer_in_compromise based on effective tax_administration unless the commissioner could collect the outstanding liability in full and petitioner has insufficient resources from which the commissioner could collect the liability in full effective tax_administration is unavailable as a ground for an offer_in_compromise she concludes that although petitioner cannot pay the entire liability and may qualify for an offer_in_compromise based on doubt as to collectibility h e can pay considerably more than the dollar_figure being offered on the attachment she calculates the amount she believes that petitioner can pay in much the same way that in the march letter she calculated what she described as an acceptable offer_in_compromise at least dollar_figure the only apparent difference is that she reduced her estimate of petitioner’s monthly net business income from dollar_figure to dollar_figure she concludes the reasonable collection potential based on the income and expense figures provided by mr murphy and calculated utilizing allowable expenses and accepted practices is dollar_figure she recommends that petitioner’s offer_in_compromise be rejected with respect to balancing the need for the efficient collection of the taxes due with the concern that the collection action be no more intrusive than necessary she concludes this analysis indicates that this action is now necessary to provide for the efficient collection of the taxes despite the potential intrusiveness of enforced collection ms boudreau’s proposed disposition of petitioner’s case was approved by her supervisor on date on date ms boudreau returned a telephone call from mr burke she informed him that she had rejected the offer_in_compromise because it was too low and had closed the case because of missed deadlines mr burke said petitioner was ill and had finally permitted him to disclose the nature of his illness which mr burke disclosed to ms boudreau after the phone conversation mr burke faxed a letter to ms boudreau asking that she reconsider her decision to close petitioner’s case the letter contains no new financial information and makes no new offer ms boudreau reviewed the letter and the case file and concluded that her decision to reject the offer should stand by notice_of_determination concerning collection action s under sec_6320 and or dated date the notice_of_determination ms boudreau’s supervisor notified petitioner that appeals had sustained respondent’s decision to proceed with collection of the unpaid tax by levy an attachment to the notice_of_determination explains in some detail the matters considered at the hearing and the conclusions reached it contains among other things statements that a review of petitioner’s administrative file indicated that the statutory and administrative requirements that needed to be met with respect to the proposed levy had been satisfied the offer_in_compromise was not a viable collection alternative and collection by levy was necessary to provide for the efficient collection of the taxes despite the potential intrusiveness of enforced collection petitioner timely petitioned this court for review of the notice_of_determination opinion i introduction petitioner has assigned error to appeals’ ms boudreau’s determination that respondent may proceed to collect the unpaid tax by levy the determination before addressing the assignment we provide a general overview of the authority of the secretary_of_the_treasury secretary to collect unpaid taxes by levy the procedures he must follow to do so and our authority to review the determination we also describe the secretary’s authority to compromise a tax case we then state the parties’ arguments and dispose_of respondent’s objections to certain testimony of petitioner’s and ms boudreau’s finally we decide whether ms boudreau erred in making the determination we decide that she did not ii sec_6330 and sec_6331 sec_6331 authorizes the secretary to levy against property and property rights where a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send the taxpayer written notice of the secretary’s intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by respondent’s appeals_office appeals and at the hearing the appeals officer_or_employee without distinction appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer is entitled to propose an offer_in_compromise or other alternative to immediate collection see sec_6330 the taxpayer may contest the existence or amount of the underlying tax_liability a taxpayer receiving a notice_of_federal_tax_lien has hearing rights similar to the hearing rights accorded a taxpayer receiving a notice_of_intent_to_levy see sec_6320 indeed the record in this case contains a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date addressed to petitioner and concerning his unpaid federal_income_tax for the notice_of_federal_tax_lien respondent has proposed that we find that the notice_of_determination concerning collection action s under sec_6320 and or dated date notice_of_determination which we described supra in our findings_of_fact relates only to the final notice - notice_of_intent_to_levy and notice of your right to a hearing issued date which we also described supra in our findings_of_fact and the notice_of_determination was issued under sec_6330 only petitioner states that he does not dispute those proposed findings_of_fact and we find accordingly therefore we do not in this case concern ourselves with the notice_of_federal_tax_lien or any determination under sec_6320 and sec_6330 in connection therewith at the hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives eg an offer_in_compromise proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 we have jurisdiction to review the appeals officer’s determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite in reviewing for an abuse_of_discretion under sec_6330 generally we consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of appeals 118_tc_488 see also sec_301_6330-1 q a-f5 proced admin regs whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law 125_tc_14 iii offers in compromise sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws sec_7122 authorizes the secretary to prescribe guidelines for the officers and employees of the irs to determine whether an offer_in_compromise is adequate regulations implementing sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility and to promote effective tax_administration effective tax_administration sec_301_7122-1 proced admin regs doubt as to liability is not at issue in this case doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs generally under respondent’s administrative pronouncements an offer to compromise based on doubt as to collectibility will be acceptable only if the offer reflects the reasonable collection potential of the case ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies revproc_2003_71 sec_4 2003_2_cb_517 the offer must include all unpaid tax_liabilities and periods for which the taxpayer is liable internal_revenue_manual irm pt date liabilities to be compromised in some cases the secretary will accept an offer of less than the reasonable collection potential of the case if there are special circumstances revproc_2003_71 supra special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential of the case or if no demonstration of such suffering can be made circumstances justifying acceptance of an amount less than the reasonable collection potential of the case based on public policy or equity considerations irm pt date effective tax_administration and doubt as to collectibility with special circumstances to demonstrate that compelling public policy or equity considerations justify a compromise the taxpayer must be able to demonstrate that due to exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being all citations to the internal_revenue_manual are to the manual as found at http www irs gov irm index html last visited date administered in a fair and equitable manner sec_301 b ii proced admin regs where because the reasonable collection potential of the case exceeds the taxpayer’s liability doubt as to collectibility is not a ground for compromise the secretary may enter into a compromise on the ground of effective tax_administration sec_301_7122-1 proced admin regs before the secretary will enter into a compromise on the ground of effective tax_administration the taxpayer must show among other things that collection in full would cause him economic hardship or if he cannot that compelling public policy or equity considerations justify such compromise id iv the parties’ arguments in support of his assignment of error petitioner avers that acceptance of an offer_in_compromise was in the best interests of respondent and petitioner and ms boudreau improperly and prematurely concluded the sec_6330 hearing with respect to the averments petitioner asks us to consider not only the administrative record of the hearing which consists of documents stipulated by the parties the hearing record but also petitioner’s and ms boudreau’s trial testimony respondent answers that ms boudreau did not abuse her discretion in rejecting the offer_in_compromise and determining that respondent may proceed to collect the unpaid tax by levy nor did she prematurely and improperly conclude the hearing respondent objects to the admission of both petitioner’s and ms boudreau’s trial testimony on the ground that the testimony is not relevant to our deciding whether ms boudreau abused her discretion v admissibility of trial testimony a trial testimony at the trial of this case over the objection of respondent petitioner testified as to his marriage and divorce his military service his health and his credit card debt all as it affected his ability to pay his tax_liabilities as they came due also over the objection of respondent petitioner testified as to the onset in date of cardiovascular problems that limit his ability to work over the objection of respondent ms boudreau testified as to various entries in her case activity record and certain aspects of the process by which she reached her decisions to reject the offer_in_compromise and close petitioner’s case the court noted respondent’s objections but reserved its ruling b positions of the partie sec_1 respondent’s position respondent’s relevancy objection is based on the fact that petitioner’s underlying tax_liability was not raised at the hearing and is not before the court accordingly respondent argues the appropriate standard for our review of the determination is abuse_of_discretion and the appropriate scope of review pursuant to the record rule is the hearing record the record rule is the general_rule of administrative law that a court can engage in judicial review of an agency action only on the basis of the record amassed by the agency pierce administrative law sec_11 pincite 4th ed see 373_us_709 respondent recognizes that there are exceptions to the general_rule eg where the administrative record fails to disclose the factors considered by the agency where necessary for background information and where the agency failed to consider all relevant factors nevertheless respondent argues that none of those exceptions exist here respondent also recognizes that recently in 123_tc_85 we held that in reviewing for an abuse_of_discretion under sec_6330 we are not limited to the administrative record in robinette we were asked to review an appeals officer’s determination that the respondent cites 401_us_402 overruled on unrelated grounds by 430_us_99 respondent cites 885_f2d_551 9th cir respondent cites fla power light co v lorion 470_us_729 accord 934_f2d_1127 10th cir commissioner could proceed to collect unpaid taxes that had been compromised pursuant to an agreement that required the taxpayer to file his income_tax returns on time for a period of years or face collection of the compromised amount the taxpayer had breached the agreement by failing to file timely a return governed by the agreement we received into evidence in addition to the administrative record both testimony and documents that showed the taxpayer’s good_faith efforts to file his return in a timely manner the appeals officer’s refusal to consider certain evidence that the return was filed timely and his unwillingness at the hearing to consider in depth his authority to reinstate the offer_in_compromise id pincite we found the testimony and documents relevant to the question of whether the appeals officer had abused his discretion in approving collection of the compromised taxes id pincite we found that he had abused his discretion in part because he had a closed mind to the arguments presented on petitioner’s behalf and failed to consider the facts and circumstances of this case id pincite if we do not adopt his implicit suggestion that we overrule robinette v commissioner supra and apply the record rule in reviewing for abuse_of_discretion under sec_6330 respondent asks that we distinguish the facts of this case from those of robinette and exclude petitioner’s and ms boudreau’s trial testimony respondent points out that in robinette some of the judges of the court expressed reservation to in all circumstances allowing testimony or admitting other evidence not presented to appeals e g robinette v commissioner t c pincite wells j concurring distinguishing situation where taxpayer refuses to furnish relevant evidence requested at sec_6330 hearing id pincite thornton j concurring suggesting it might be appropriate not to admit testimony or other evidence when the taxpayer has failed to cooperate in presenting relevant evidence at the sec_6330 hearing id pincite wherry j concurring the holding of the case should not be construed as sanctioning the dilatory introduction at trial of new facts or documents previously withheld and not produced at the appeals hearing in order to justify reversal or remand of the appeals or settlement officer’s determination respondent argues that petitioner should not be allowed to introduce his testimony and the testimony of ms boudreau because his conduct during the hearing was marked by missed due dates and constant requests for extensions of time to provide requested information respondent points out that the only issue raised by petitioner was an offer_in_compromise and he was given ample opportunity to present an acceptable offer before he missed yet another self-established due_date without warning ms boudreau and she closed the case as a result respondent concludes our review of ms boudreau’s exercise of discretion should be based solely on the information presented to and considered by her petitioner’s position on brief petitioner argues t he infirmities in the respondent’s determination record and procedures require the introduction of extrinsic evidence for an in depth review of the respondent’s hearing c discussion introduction petitioner’s underlying tax_liability is not at issue the appropriate standard of review is as respondent claims abuse_of_discretion see supra section ii of this report we decline to overrule 123_tc_85 we shall however sustain respondent’s objection to recently the court_of_appeals for the first circuit reviewed a district_court judgment that pursuant to sec_6330 had affirmed an appeals_office determination made pursuant to sec_6330 that a levy to collect certain unpaid employment_taxes and penalties could proceed 414_f3d_144 1st cir affg 326_fsupp2d_184 d mass the court_of_appeals upheld the record rule as defining the scope of judicial review of such a determination where as in the case it was reviewing the underlying tax_liability is not in issue see id pincite the court_of_appeals distinguished 123_tc_85 on the ground that it is premised on considerations that are unique to the tax_court olsen v united_states supra pincite n therefore we are not required by the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir to follow olsen with respect to the appropriate scope of our review notwithstanding that barring stipulation of the continued the admission of petitioner’s trial testimony and with one exception also sustain it with respect to the admission of ms boudreau’s trial testimony our reasons are as follows petitioner’s trial testimony in robinette v commissioner supra we admitted testimony and documents not provided to appeals on a showing that the evidence presented at trial related to issues raised at the taxpayer’s sec_6330 hearing and was relevant and admissible under the federal rules of evidence the sole issue raised by petitioner at the sec_6330 hearing was a collection alternative ie the offer_in_compromise petitioner submitted to ms boudreau an irs form_656 offer_in_compromise on which he checked boxes indicating that the basis of the offer was either doubt as to collectibility or effective tax_administration he indicated on the form that there were special circumstances which he may have neglected to describe during the october meeting ms boudreau asked mr burke to describe petitioner’s special circumstances mr burke responded but not fully since petitioner had prohibited him from discussing the nature of petitioner’s illness at trial mr burke stated that petitioner wished to testify so that he continued parties to the contrary appeal of this case would lie to the court_of_appeals for the first circuit see sec_7482 could explain why he had failed to pay the liability as it came due that explanation claimed mr burke would convince the court that it would not have been contrary to public policy for ms boudreau to have accepted the offer_in_compromise on brief petitioner argues that he qualifies for an offer_in_compromise based on equity ie requiring the respondent to act fairly in compromising outstanding taxes in those instances where a rigid interpretation of the respondent’s rules precludes the resolution of an issue considerations of hardship public policy and equity figure in compromises grounded on both doubt as to collectibility and effective tax_administration see supra section iii of this report we accept that at the sec_6330 hearing petitioner attempted to convince ms boudreau that special circumstances justified her agreeing to an offer_in_compromise based on hardship public policy or equity considerations therefore as was the case in robinette v commissioner supra petitioner’s trial testimony relates to an issue he raised at the sec_6330 hearing nevertheless petitioner’s testimony regarding special circumstances is not relevant to the question of whether ms boudreau abused her discretion in rejecting the offer_in_compromise to the extent the offer was grounded on effective tax_administration if for no other reason that is because ms boudreau’s rejection of petitioner’s offer to the extent that the offer was grounded on effective tax_administration was based on her conclusion that respondent could not collect the full liability from petitioner the potential of collection in full being a prerequisite to any consideration of special circumstances such as hardship or equity justifying an offer_in_compromise grounded on effective tax_administration we also think that petitioner’s testimony is not relevant to the question of whether ms boudreau abused her discretion in rejecting the offer to the extent the offer was grounded on doubt as to collectibility the liability dollar_figure exceeds both the amount ms boudreau determined to be the reasonable collection potential of the case dollar_figure and the amount petitioner offered dollar_figure because the offer was in an amount less than what she determined to be the reasonable collection potential ms boudreau could not consider the offer unless there were special circumstances nevertheless petitioner did not timely provide her with all of the evidence that he now believes should be taken into account in determining whether there are special circumstances an appeals officer does not abuse her discretion when she fails to take into account information that she requested and that was not provided in a reasonable_time as explained in the next paragraph that is the case here with respect to petitioner’s trial testimony here evidence that petitioner might have presented at the sec_6330 hearing but chose not to is not admissible in a trial conducted pursuant to sec_6330 because it is not relevant to the question of whether the appeals officer abused her discretion see fed r evid morlino v commissioner tcmemo_2005_203 petitioner was represented by counsel mr burke at all stages of the sec_6330 hearing petitioner had been informed by mr burke that unless petitioner disclosed the nature of his illness ms boudreau would not take illness into account nevertheless petitioner refused to disclose the nature of his illness until after ms boudreau had twice decided to close his case for missed due dates and in the second instance lack of a viable collection alternative petitioner had more than an adequate opportunity to provide ms beaudreau with all of the evidence he thought necessary to convince her of special circumstances during the course of the hearing and before date when ms boudreau decided that respondent’s proposed collection action should stand moreover petitioner does not claim any change in his circumstances arising after the conclusion of the hearing see magana v commissioner t c pincite an allegation of recent unusual illness or hardship might warrant the consideration of that new argument we did not in robinette v commissioner supra sanction the dilatory introduction at trial of new facts or documents previously withheld and not produced at the sec_6330 hearing in order to justify reversal or remand of the appeals_office determination see id pincite wells thornton and wherry jj concurring respectively accordingly as stated petitioner’s testimony with respect to special circumstances is not admissible because it is irrelevant ms boudreau’s trial testimony petitioner wishes to introduce ms boudreau’s trial testimony to show infirmities in the determination the hearing record and the appeals procedures applicable to sec_6330 hearings much of that testimony was in response to mr burke’s questions to ms boudreau concerning the content of her case activity record and how she arrived at her decision to reject the offer_in_compromise among other things mr burke questioned her as to abbreviations and notations in the case activity record her use of national standards for determining necessary living_expenses in evaluating offers in compromise what factors she took into account in rejecting the offer and whether she notified petitioner that he could appeal her decision to reject the offer_in_compromise on brief petitioner catalogues the infirmities that he claims justify ms boudreau’s trial testimony the notice_of_determination fails to state what current irs policy and procedures were being relied on by ms boudreau and whether she rejected the offer_in_compromise based on doubt as to collectibility or effective tax_administration ms boudreau’s case activity report contains unexplained notations and abbreviations respondent made no transcript or recording of the hearing the records provided by respondent fail to include any information on national standards local standards or other basis for ascertaining ‘allowable expenses’ or grounds for deviating from those national or local standards those are not claims that petitioner made at the hearing while in robinette v commissioner supra we admitted at trial evidence not provided to appeals on a showing that besides being relevant and otherwise admissible under the federal rules of evidence the evidence related to issues raised at the taxpayer’s sec_6330 hearing we did not say that such a showing is prerequisite to admissibility an irregularity in the conduct of the hearing or some defect in the record may not be apparent until after the hearing is concluded and the taxpayer receives notice of the resulting determination the circumstances may justify allowing the taxpayer to raise the issue at trial and introduce evidence notwithstanding the taxpayer’s failure to raise the issue at the sec_6330 hearing we address each of even given application of the record rule circumstances with respect to conduct of the hearing may justify supplementation of the record see eg olsen v united_states f 3d pincite in the context of a sec_6330 hearing 395_f3d_1019 9th cir continued the infirmities that petitioner claims justify the admission of ms boudreau’s testimony first petitioner claims that the notice_of_determination fails to state the current policies and procedures relied on by ms boudreau we have summarized the contents of the notice_of_determination and attachment in our findings_of_fact and there is no question but that it addresses all of the issues required_by_law see sec_6330 sec_301_6330-1 a-e10 a-e1 proced admin regs moreover as respondent points out on brief the policies and procedures of the irs as set forth in the law accompanying regulations and internal_revenue_manual are all available to the general_public respondent concedes that petitioner could have questioned ms boudreau about any policy or procedure that he believed she did not follow instead petitioner questioned her about her use of national standards for determining necessary living_expenses in evaluating offers in compromise such a discussion is not relevant in this particular case argues respondent because with one exception ms boudreau accepted the living_expenses claimed by petitioner in the collection information statements he submitted to her when continued 60_fedclaims_338 see supra note for direction to the internal_revenue_manual she decided that the offer_in_compromise was unacceptable the one exception was her disallowance of an expense characterized by petitioner as being attributable to secured debt when in truth as petitioner later admitted the expense was attributable to unsecured credit card debt which according to the collection information statement petitioner filled out generally cannot be claimed as a necessary living expense we agree with respondent that since national standards for determining necessary living standards did not enter into her decision to reject the offer_in_compromise ms boudreau’s testimony on that score is irrelevant and we exclude it on that basis see fed r evid it is true that the notice_of_determination does not state ms boudreau’s reason or reasons for rejecting the offer_in_compromise an attachment to the notice states only that the offer_in_compromise cannot be accepted under current irs policy and procedures the parties however have stipulated a copy of the form 5402-c appeals transmittal and case memo submitted by ms boudreau on date to her supervisor as we have found the form 5402-c does set forth in detail ms boudreau’s analysis leading to her rejection of the offer_in_compromise on both of the grounds doubt as to collectibility and effective tax_administration put forth by petitioner the hearing record is clear that ms boudreau rejected the offer_in_compromise on both grounds advanced by petitioner and no testimony by her on that score is necessary for us to review the determination see fed r evid waste of time or needless presentation of cumulative evidence grounds for excluding relevant evidence ms boudreau’s case activity report does contain unexplained notations and abbreviations and her testimony is necessary to explain those notations and abbreviations therefore that testimony is admissible it is also true as petitioner claims that there is no transcript or recording of the hearing no provision of sec_6330 requires the recording of a sec_6330 hearing and in fact sec_301_6330-1 a-d6 proced admin regs states a transcript or recording of any face-to-face meeting or conversation between an appeals officer_or_employee and the taxpayer or the taxpayer's representative is not required moreover petitioner never asked to record mr burke’s meeting with ms boudreau cf 121_tc_8 here we need ascertain only whether ms boudreau abused her discretion when she did not accept a compromise based on petitioner’s insistence that he could pay no more than approximately percent of his uncontested tax_liability and concluded that under the circumstances the use of the levy process was no more intrusive than necessary sec_6330 petitioner’s offer his responses and lack thereof to ms boudreau’s requests and her conclusions are adequate for such review see fed r evid cf 414_f3d_144 1st cir petitioner complains that the records provided by respondent contain no information on national or local living expense standards while that is true the internal_revenue_manual which is available to petitioner on the irs web site discusses the national standards local standards and other bases for determining allowable expenses when evaluating offers in compromise see eg irm sec_5 through date moreover as described supra ms boudreau allowed in full petitioner’s validly claimed expenses an appeals officer does not abuse her discretion when she allows a taxpayer’s claimed expenses see schulman v commissioner tcmemo_2002_129 ms boudreau’s testimony describing national or local expense standards is therefore irrelevant see fed r evid in summary we shall allow into evidence ms boudreau’s testimony explaining notations and abbreviations in her case activity report and exclude the remainder of her testimony d conclusion respondent’s objection to the admission of petitioner’s testimony is sustained respondent’s objection to the admission see supra note of ms boudreau’s testimony is sustained in part and overruled in part vi abuse_of_discretion a introduction we must now decide whether ms boudreau abused her discretion in determining that respondent may proceed by levy to collect the unpaid tax petitioner claims that ms boudreau did because acceptance of an offer_in_compromise was in the best interests of respondent and petitioner and ms boudreau improperly and prematurely concluded the hearing b the appeals officer did not err in rejecting the offer_in_compromise we do not conduct an independent review of what would be an acceptable offer_in_compromise fowler v commissioner tcmemo_2004_163 the extent of our review is to determine whether the appeals officer’s decision to reject the offer_in_compromise actually submitted by the taxpayer was arbitrary capricious or without sound basis in fact or law skrizowski v commissioner tcmemo_2004_229 fowler v commissioner supra see 112_tc_19 ms boudreau concluded that petitioner could not pay his liability the liability in full and therefore did not qualify for an offer_in_compromise based on effective tax_administration certainly her conclusion about petitioner’s inability to pay in full agrees with the information petitioner provided her and we see no error in that conclusion or in her decision based on that conclusion to reject effective tax_administration as a ground for compromising the liability sec_301_7122-1 proced admin regs makes the ability to make full payment a precondition to any offer_in_compromise based on effective tax administrationdollar_figure nor do we see any error in ms boudreau’s decision to reject petitioner’s offer of dollar_figure in settlement of the liability of dollar_figure on the ground of doubt as to collectibility she reviewed the information submitted by petitioner during the hearing she found that petitioner was operating a business and earning more than dollar_figure a year combined with his monthly pension income and after subtracting in his reply brief petitioner for the first time raises a challenge to sec_301_7122-1 proced admin regs in so far as it sets forth the requirements that a taxpayer must meet to qualify for a compromise on the basis of effective tax_administration petitioner bases his challenge on changes made to sec_7122 by the internal_revenue_service restructuring and reform act of publaw_105_206 sec a and c 112_stat_764 see h rept pincite 1998_3_cb_747 addressing effective tax_administration that argument is raised too late for consideration see rule b 64_tc_331 kelly v commissioner tcmemo_1996_529 petitioner does not lose much by our so ruling since as described supra sec iii of this report the same factors are taken into account in considering offers in compromise grounded on effective tax_administration and those grounded on doubt as to collectibility based on special circumstances his claimed expenses she found that from his net monthly income alone he could over time afford to pay more than dollar_figure towards the liabilitydollar_figure she also calculated that he had net realizable equity of dollar_figure which was more than the dollar_figure he had offered she calculated a reasonable collection potential of dollar_figure because the offer was less than the reasonable collection potential she had calculated the offer was in the absence of special circumstances unacceptable under the commissioner’s procedures for the submission and processing of offers in compromise see revproc_2003_71 sec_4 2003_2_cb_517 petitioner has not challenged revproc_2003_ supra moreover petitioner provided ms boudreau with insufficient information to justify her accepting an offer based on special circumstances in any amount less than what she had calculated as the reasonable collection potential of the case therefore we must determine only whether the appeals officer’s calculations are reasonable see eg galvin v commissioner tcmemo_2003_263 mccorkle v commissioner tcmemo_2003_ schulman v commissioner tcmemo_2002_129 we conclude that her computations were reasonable and she did not err in ms boudreau did not calculate the present_value of his net monthly income and we are unsure whether her assumption in calculating what petitioner could pay is that petitioner would make installment payments taking into account any reasonable interest rate however the present_value of petitioner’s net monthly income is still a substantial amount rejecting the offer_in_compromise based on doubt as to collectibility c the appeals officer did not improperly and prematurely conclude the hearing introduction on brief petitioner argues not only that ms boudreau prematurely concluded the hearing but also that she did not conduct the hearing in good_faith failed to negotiate during consideration of the offer was inflexible in considering petitioner’s case was biased in concluding that the hearing had to be promptly concluded and was not impartial since she both conducted the hearing and negotiated the offer petitioner further argues bias in the sec_6330 hearing procedures because there was no administrative review of ms boudreau’s rejection of the offer and petitioner had no right to appeal ms boudreau’s rejection of the offer hearing was not prematurely concluded in clawson v commissioner tcmemo_2004_106 fewer than months passed between the taxpayer's filing a request for a sec_6330 hearing concerning a proposed levy and an adverse determination by the appeals officer approximately month passed after the appeals officer's offer of a telephonic conference until the adverse determination and only days passed after the telephone conference until the adverse determination the taxpayer argued that the appeals officer abused his discretion because he reached his decision to sustain the proposed levy in barely one month after he contacted petitioners we held t here is neither requirement nor reason that the appeals officer wait a certain amount of time before rendering his determination as to a proposed levy as authority we cited sec_301_6330-1 q a-e9 proced admin regs which provides that there is no period of time in which appeals must conduct a sec_6330 hearing or issue a notice_of_determination appeals will however attempt to conduct a sec_6330 hearing and issue a notice_of_determination as expeditiously as possible under the circumstances in this case ms boudreau reached her decision that respondent’s collection action should stand more than months after she was assigned to petitioner’s case on being assigned to the case she contacted petitioner’s representative mr burke and promptly met with him she received from him an offer_in_compromise and certain supporting information she requested from him additional information and documents necessary for her to review the offer mr burke missed numerous due dates for submitting additional information and on one occasion she closed the case because of mr burke’s failure to meet submission due dates it took mr burke more than months to provide to ms boudreau the last of the information necessary for her to review the offer_in_compromise when her review showed that the offer was not acceptable she gave petitioner the opportunity to submit an acceptable offer again due dates were missed and no new offer was submitted ms boudreau waited almost months for an acceptable offer before deciding that respondent’s proposed collection action should stand eleven days after she made her decision and days before the notice_of_determination was issued mr burke finally disclosed to ms boudreau the nature of petitioner’s illness ms boudreau considered that information and decided that her decision should stand we do not think that ms boudreau prematurely concluded the hearing see roman v commissioner tcmemo_2004_20 reasonable to issue adverse sec_6330 determination when after weeks taxpayer had failed to submit information requested with respect to offer_in_compromise see also olsen v united_states f 3d pincite given the taxpayer’s failure to cooperate fully despite the appeals officer's repeated attempts to obtain the information deemed necessary to evaluate the offer and in particular the taxpayer’s claimed inability to pay we cannot say the appeals officer abused her discretion in determining the collection action to be ‘no more intrusive than necessary ’ other arguments respondent argues that we should disregard petitioner’s other arguments since he did not raise them in the petition see rule b we construe the petition broadly however see rule d and give petitioner the benefit of the doubt that his averment that ms boudreau improperly concluded the hearing encompasses his other arguments in any event we have made extensive findings from the record which we think belie petitioner’s claims we address each claim briefly petitioner claims ms boudreau did not conduct the hearing in good_faith as an example petitioner recites that ms boudreau made her initial contact with petitioner by a letter sent on date which scheduled a meeting for date petitioner recites this action is assuredly indicative of the settlement officer’s predisposition toward an expedient conclusion of petitioner’s matter we do not reach that conclusion since when mr burke telephoned ms boudreau on date apparently in response to her letter she agreed to move the meeting to date petitioner complains that ms boudreau’s lack of economic perspicacity reflected in her calculations using national and local expense standards shows that the hearing was not conducted in good_faith we cannot agree with that complaint since ms boudreau adopted petitioner’s claimed expenses as a basis for her calculations considering all of petitioner’s claims of bad faith we fail to find that ms boudreau conducted the hearing in bad faith petitioner claims ms boudreau did not act with flexibility but with a clear predisposition toward an inflexible and expeditious determination of the petitioner's matter the facts in evidence hardly lead to that conclusion ms boudreau tolerated numerous missed due dates she reopened the case after she had closed it on account of a missed due_date after rejecting the offer_in_compromise she invited another offer when that offer was not timely received she closed the case but considered reopening it when mr burke belatedly telephoned her we do not find that ms boudreau was inflexible while she may have been predisposed to an expeditious conclusion of petitioner’s case we see nothing wrong with that given the facts before us petitioner claims ms boudreau was biased by her belief that the hearing had to be promptly concluded besides the fact that ms boudreau rejected the offer and after almost months gave up on petitioner’s promise to submit a new offer petitioner has shown no facts that would support his claim of bias as we made plain supra p of this report there is no requirement that an appeals officer wait a certain amount of time before concluding a sec_6330 hearing petitioner has failed to show bias petitioner claims ms boudreau was not impartial as since she both conducted the hearing and negotiated the offer that however is precisely the scheme contemplated by sec_6330 sec_6330 permits a taxpayer to offer collection alternatives including offers in compromise at a sec_6330 hearing and sec_6330 provides that the determination of the appeals officer conducting the sec_6330 hearing shall take into consideration any collection alternative offered by the taxpayer at the hearing petitioner argues it is constitutionally impermissible for the respondent to assign the same person to negotiate an oic offer_in_compromise and thereafter rule on the fairness of her negotiations sec_6330 ensures a measure of impartiality by requiring that unless the taxpayer waives the requirement the sec_6330 hearing be conducted by an appeals officer who has had no prior involvement with the unpaid tax at issue in the hearing petitioner’s claim is without merit petitioner claims ms boudreau failed to negotiate during the consideration of the oic petitioner argues in failing to negotiate a reasonable offer the settlement officer failed to meet her responsibility to hold a fair hearing at which she was to negotiate be flexible and to make it easier for taxpayers to enter into oics we need not in this case decide whether the secretary must negotiate an offer_in_compromise see olsen v united_states f 3d pincite sec_7122 commits the acceptance and negotiation of offers in compromise to the secretary’s discretion in this case although ms boudreau rejected the offer_in_compromise she told petitioner what would be an acceptable offer_in_compromise and provided petitioner almost months to submit a new offer before she closed the case in that regard there was no error in her actions cf id with respect to taxpayer’s argument that appeals officer failed to negotiate and make a counter-offer during course of sec_6330 hearing given the taxpayer’s sluggish and inadequate response the appeals officer was certainly not required nor was she able to make a meaningful counter-offer finally petitioner complains that the absence of administrative review of the rejected offer_in_compromise as well as the secretary's failure to grant him administrative appeal rights evidences bias in the sec_6330 hearing proceduresdollar_figure here the record shows that ms boudreau’s decision to reject the offer was reviewed and approved by her supervisor moreover petitioner does have the right to appeal viz to this court sec_301_7122-1 proced admin regs requires administrative review of a rejected offer_in_compromise and accords the taxpayer a right of appeal see sec_6330 in response to these same arguments the court_of_appeals for the first circuit has said represented by counsel the taxpayer decided to submit his offer_in_compromise to the irs office of appeals pursuant to sec_6330 in the first instance under sec_6330 he had no right to more than one hearing nor to a hearing before anyone other than the office of appeals see sec_6330 moreover if a taxpayer desires to challenge an appeals officer's determination sec_6330 provides for judicial review which the taxpayer elected to pursue not another administrative appeal id sec_6330 olsen v united_states supra pincite petitioner’s complaint is without merit conclusion we find no merit in petitioner’s arguments that ms boudreau improperly and prematurely concluded the hearing d conclusion ms boudreau did not abuse her discretion in determining that respondent may proceed by levy to collect the unpaid tax vii conclusion to reflect the foregoing decision will be entered for respondent
